BY EDGAR TRANSMISSION September 13, 2010 Ms. Christina DiAngelo Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Principal Funds, Inc. Response to SEC Staff Comments on: Registration Statements on Form N-14 Pursuant to Securities Act of 1933 Registration No. 333-168813 Dear Ms. DiAngelo: This letter responds, on behalf of Principal Funds, Inc. (the “Registrant”), to the comments of the staff of the Securities and Exchange Commission (“Commission”), which you communicated to me by telephone on August 30, 2010, with respect to the Registrant’s Registration Statement on Form N-14.
